

Exhibit 10.12


PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT
1. Grant of Award. World Fuel Services Corporation, a Florida corporation (the
“Company”), has awarded to [•] (the “Participant”), effective as of March 31,
2017 (the “Grant Date”), a target award of [•] performance-based restricted
stock units (the “PRSUs”) corresponding to the same number of shares (the
“Shares”) of the Company’s common stock, par value US $0.01 per share (the
“Common Stock”). The PRSUs have been granted under the Company’s 2016 Omnibus
Plan (the “Plan”), which is incorporated herein for all purposes, and the grant
of PRSUs shall be subject to the terms, provisions and restrictions set forth in
this Agreement and the Plan. As a condition to entering into this Agreement, and
as a condition to the issuance of any Shares (or any other securities of the
Company), the Participant agrees to be bound by all of the terms and conditions
set forth in this Agreement and in the Plan.
2. Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement, shall have the meaning set forth in the Plan. Notwithstanding
the foregoing, the definitions of “Cause”, “Disability” and “Good Reason” shall
have the meanings set forth in the Employment Arrangement (as defined below).
(a) “Committee” means the Compensation Committee of the Board of Directors of
the Company.
(b) “Determination Date” means the date as soon as reasonably practicable
following the date on which the Company’s audited financial statements with
respect to fiscal year 2019 are available, but in no event later than March 15,
2020, as determined by the Committee, on which the Committee determines whether
the Performance Goal has been achieved; provided, however, that, in the event of
a Change of Control in which the PRSUs are converted to Acquirer RSUs in
accordance with Section 3(b)(i)(B), the Determination Date shall mean December
31, 2019.
(c) “Employment Arrangement” means any employment agreement or individual
severance agreement by and between the Company and the Participant, or severance
plan maintained by the Company in which the Participant participates as of the
Grant Date, in each case, as in effect on the Grant Date.
(d) “Initial Determination Date” means the date as soon as reasonably
practicable following the date on which the Company’s audited financial
statements with respect to fiscal year 2017 are available on which the Committee
determines whether the Initial Hurdle has been achieved.
(e) “Initial Hurdle” means the specific written objective goal set forth on
Schedule A, which is based on the criteria set forth in Section 3.2(b) of the
Plan that are timely approved by the Committee pursuant to Section 3.2(b) of the
Plan for the Participant for the applicable Performance Period.
(f) “Measurement Period” means the three (3) year period from January 1, 2017
through December 31, 2019.
(g) “Performance Goal” means the goal set forth on Schedule A, the achievement
of which determines the number of Shares, if any, that shall be issued pursuant
to this Agreement.





--------------------------------------------------------------------------------





(h) “Performance Period” means the 2017 fiscal year with respect to which the
Initial Hurdle is set by the Committee
(i) “Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986,
as amended, and the Treasury Regulations thereunder.
(j) “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.
3. Vesting and Forfeiture of Shares.
(a)

(i)On the Initial Determination Date, the Company shall determine whether the
Initial Hurdle has been achieved and, on the Determination Date, the Company
shall determine the extent to which the Performance Goal has been achieved.
Subject to the provisions of this Section 3, the delivery of Shares with respect
to the PRSUs is contingent initially on the attainment of the Initial Hurdle
during the Performance Period and secondly based on the achievement of the
Performance Goal during the Measurement Period, in each case, pursuant to
Schedule A. Except as otherwise set forth in this Section 3, all outstanding
PRSUs will be immediately forfeited on the Initial Determination Date (and will
no longer be considered outstanding PRSUs) unless the Company determines that
the Initial Hurdle has been satisfied. If the Initial Hurdle has been satisfied,
on the Determination Date, the Company shall determine the extent to which the
Performance Goal has been achieved. Except as otherwise set forth in this
Section 3 or as otherwise determined by the Committee, all outstanding PRSUs
will be immediately forfeited on the Determination Date unless the Company
determines that the Performance Goal has been satisfied. If the Iniital Hurdle
has been satisfied, upon determination by the Company that the Performance Goal
has been satisfied and subject to the provisions of the Plan and this Agreement,
the Participant shall have the right to payment of that percentage of the target
amount of PRSUs as corresponds to the level of the Performance Goal achieved.
Furthermore, except as otherwise provided in this Section 3, in order to be
entitled to payment with respect to any PRSUs, the Participant must be employed
by the Company or any Subsidiary on the Determination Date. Except as otherwise
provided in this Section 3, there shall be no proportionate or partial vesting
of the PRSUs prior to the Determination Date.
(ii)The PRSUs are intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code. The Committee retains the sole
and plenary discretion to make any adjustment permitted by Section 3.2 of the
Plan in respect of the Initial Hurdle or any adjustment permitted by the Plan in
respect of the Performane Goal, or to reduce or eliminate the number of PRSUs in
accordance with the terms of the Plan for any reason deemed appropriate by the
Committee, even if the Initial Hurdle and the Performance Goal have been
attained and without regard to the Employment Arrangement or any other agreement
between the Company and the Participant.
(iii)The Participant expressly acknowledges that the terms of this Section 3
shall supersede any inconsistent provision in the Employment Arrangement or any
similar agreement between the Participant and the Company or any Subsidiary.
(b)The vesting of the PRSUs (or, if applicable, Acquirer RSUs (as defined
below)) shall be accelerated if and to the extent provided in this Section 3(b):


2





--------------------------------------------------------------------------------





(i)Change of Control.
(A)Except as otherwise determined by the Company as set forth in Section
3(b)(i)(B) hereof, in the event that a Change of Control occurs while the
Participant is employed by the Company or any Subsidiary and the PRSUs are
outstanding, the Participant shall immediately become fully vested and
nonforfeitable upon the Change of Control in the outstanding PRSUs, with the
number of Shares that will be delivered equal to the greater of target
performance and actual performance of the Performance Goal as determined by the
Committee in its reasonable discretion as of the most recent practicable date
prior to the Change of Control.
(B)Notwithstanding Section 3(b)(i)(A) hereof, if in the event of a Change of
Control the Company determines that the successor company shall assume or
substitute the outstanding PRSUs as of the date of the Change of Control, then
the vesting of the PRSUs that are assumed or substituted shall not be so
accelerated as a result of such Change of Control; provided, however, that, if
the PRSUs are so assumed or substituted, the PRSUs shall no longer be subject to
the Initial Hurdle, in the event of a Change of Control that occurs prior to the
Initial Determination Date, or the Performance Goal and, instead a number of
PRSUs shall convert to service-based restricted stock units as of the Change of
Control based on the greater of target performance and actual performance of the
Performance Goal as determined by the Committee in its reasonable discretion as
of the most recent practicable date prior to the Change of Control and, in the
event the Change of Control occurs prior to the Initial Determination Date,
assuming the Initial Hurdle has been satisfied. For this purpose, the PRSUs
shall be considered assumed or substituted only if (1) the PRSUs that are
assumed or substituted vest at the times that such PRSUs would vest pursuant to
this Agreement (based solely on continued service) and (2) immediately following
the Change of Control, the PRSUs confer the right to receive for each unvested
PRSU held immediately prior to the Change of Control, the consideration (whether
stock, cash or other securities or property) received by holders of Shares in
the transaction constituting a Change of Control for each Share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the transaction constituting a Change of Control is not solely common stock
of the successor company or its parent or subsidiary, the Company may provide
that the consideration to be received upon the vesting of any PRSU will be
solely common stock of the successor company or its parent or subsidiary
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change of Control. The
determinations of (1) whether the PRSUs shall be assumed or substituted in
accordance with this Section 3(b)(i)(B) or shall accelerate vesting in
accordance with Section 3(b)(i)(A) hereof and (2) in the event that this Section
3(b)(i)(B) is applicable, such substantial equality of value of consideration
shall be made by the Committee in its sole discretion and its determinations
shall be conclusive and binding. The award resulting from the assumption or
substitution of the PRSUs by the successor company shall, except as otherwise
provided in this Section 3(b), continue to vest after the Change of Control
transaction based solely on the Participant’s continued employment with the
successor company and its affiliates through the Determination Date, and shall
be referred to hereafter as the “Acquirer RSUs”.
(ii)Death and Disability. In the event that the Participant’s employment with
the Company and its Subsidiaries is terminated due to the Participant’s death or
Disability (A) prior


3





--------------------------------------------------------------------------------





to a Change of Control and on or before the 18-month anniversary of the Grant
Date, the Participant shall become immediately vested in any outstanding PRSUs
assuming achievement of target performance and pro rated in accordance with
Section 3(e) hereof, (B) prior to a Change of Control and following the 18-month
anniversary of the Grant Date, the Participant shall become vested on the
Determination Date in the number of outstanding PRSUs determined by the
Committee following the end of the Measurement Period based on the extent to
which the Performance Goal has been achieved and pro rated in accordance with
Section 3(e) hereof, or (C) on or following a Change of Control, the Participant
shall immediately vest upon the Termination Date in all outstanding Acquirer
RSUs. Notwithstanding the foregoing sentence, in the event that a Change of
Control occurs following the date that the Participant’s employment is
terminated due to the Participant’s death or Disability following the 18-month
anniversary of the Grant Date in accordance with Section 3(b)(ii)(B), the number
of PRSUs shall be determined by the Committee in accordance with Section 3(b)(i)
hereof and the Participant shall immediately vest in a pro rated portion of such
PRSUs determined in accordance with Section 3(e) hereof.
(iii)Termination without Cause or for Good Reason.
(A)In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated by the Company and its Subsidiaries without Cause or,
if applicable, by the Participant for Good Reason (1) prior to the Determination
Date and prior to a Change of Control, the Participant shall become vested on
the Determination Date in the number of outstanding PRSUs determined by the
Committee following the end of the Measurement Period based on the extent to
which the Performance Goal has been achieved and, in the event such termination
occurs prior to the Initial Determination Date, assuming the Initial Hurdle has
been satisfied, and pro rated in accordance with Section 3(e) hereof, or (2) on
or following a Change of Control, the Participant shall immediately vest upon
the Termination Date in all outstanding Acquirer RSUs. Notwithstanding the
foregoing sentence, in the event that a Change of Control occurs prior to the
Determination Date but following the date that the Participant’s employment is
terminated by the Company and its Subsidiaries without Cause or, if applicable,
by the Participant for Good Reason pursuant to Section 3(c)(iii)(A)(1), the
number of PRSUs shall be determined by the Committee in accordance with Section
3(b)(i) hereof, and the Participant shall immediately vest upon the Change of
Control in a pro-rated portion of such PRSUs determined in accordance with
Section 3(e) hereof.
(B)Notwithstanding the foregoing, the vesting set forth in Section 3(b)(iii)(A)
hereof shall not occur and the PRSUs shall be forfeited if the Participant (1)
engages in conduct prior to the Determination Date that constitutes a breach of
the Participant’s covenants under the Employment Arrangement or under this
Agreement with respect to unfair competition, non-competition, non-solicitation,
non-disparagement or cooperation or (2) to the extent a release is contemplated
by the Employment Arrangement, fails to execute a full general release of all
claims in favor of the Company and its affiliates as contemplated by such
Employment Arrangement. Nothing in this Section 3 or this Agreement shall be
deemed to limit or modify the non-competition, confidentiality or
non-solicitation restrictions to which the Participant is already subject, which
restrictions shall continue to be separately enforceable in accordance with
their terms.
(c)Other Terminations of Employment. In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated prior to the
Determination Date for any reason other than the Participant’s death or
Disability, by the Company and its Subsidiaries


4





--------------------------------------------------------------------------------





without Cause or, if applicable, by the Participant for Good Reason, the
Participant shall immediately forfeit all the PRSUs (or, if applicable, Acquirer
RSUs) on the Termination Date.
(d)Transfers of Employment. Termination of employment with the Company (or, if
applicable, the successor company) to accept immediate re-employment with a
Subsidiary, or vice-versa, or termination of employment with a Subsidiary to
accept immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.
(e)Pro-Ration of PRSUs. For purposes of clauses (b)(ii) and (b)(iii), the
pro-rated portion of PRSUs shall be calculated by multiplying the number of
PRSUs determined by the Committee based on the extent to which the Performance
Goal has been achieved by a fraction, the numerator of which shall be the number
of days that have elapsed between the Grant Date and the Termination Date and
the denominator of which shall be the total number of days between the Grant
Date and the Determination Date, which for this purpose shall be deemed to be
March 15, 2020, and the remaining portion of such PRSUs, if any, shall be
forfeited.
4.Adjustment. The number of PRSUs (or, if applicable, Acquirer RSUs) are subject
to adjustment by the Committee in the event of any increase or decrease in the
number of issued Shares resulting from a subdivision or consolidation of the
Common Stock or the payment of a stock dividend on Common Stock, or any other
increase or decrease in the number of Shares effected without receipt or payment
of consideration by the Company.
5.Settlement of Awards.
(a)Delivery of Shares. The Company shall deliver the Shares corresponding to the
vested PRSUs (or, if applicable, Acquirer RSUs) to the Participant within 30
days following the Determination Date, but in no event later than March 15 of
the calendar year immediately following the calendar year in which the
Determination Date occurs; provided, however, that, (i) in the event of a Change
of Control pursuant to which the PRSUs accelerate vesting in accordance with
Section 3(b)(i)(A) hereof, the Company shall deliver Shares corresponding to
vested PRSUs to the Participant within 10 days following such Change of Control,
(ii) in the event of the Participant’s termination of employment (A) due to
death or Disability on or prior to the 18-month anniversary of the Grant Date or
following a Change of Control or (B) by the Company without Cause or by the
Participant for Good Reason, in either case, following a Change of Control, the
Company shall deliver the Shares corresponding to the vested Acquirer RSUs to
the Participant within 30 days following such Termination Date. Notwithstanding
any provision in this Agreement to the contrary, the PRSUs (or, if applicable,
Acquirer RSUs) shall be settled no later than March 15 of the calendar year
immediately following the year in which they are no longer subject to a
substantial risk of forfeiture (within the meaning of Treasury Regulation
Section 1.409A-1(d)).
(b)Death of Participant. By written notice to the Company’s Secretary, the
Participant may designate a beneficiary or beneficiaries to whom any vested
PRSUs (or, if applicable, Acquirer RSUs) and the Participant’s Cash Account (as
defined below) shall be transferred upon the death of the Participant. In the
absence of such designation, or if no designated beneficiary survives the
Participant, such vested PRSUs (or, if applicable, Acquirer RSUs) and the
Participant’s Cash Account shall be transferred to the legal representative of
the Participant’s estate. No such transfer of the PRSUs (or, if applicable,
Acquirer RSUs) shall be effective to bind the Company unless the Company shall
have been furnished with (i) written notice thereof, (ii) a copy of the will
and/or such evidence as the Company deems necessary to establish the validity of
such transfer or right to convert and (iii) an executed agreement by the
transferee, administrator,


5





--------------------------------------------------------------------------------





or executor (as applicable) to (A) comply with all the terms of this Agreement
that are or would have been applicable to the Participant and (B) be bound by
the acknowledgements made by the Participant in connection with this grant.
(c)Settlement Conditioned Upon Satisfaction of Tax Obligations. Notwithstanding
the foregoing, the Company’s obligation to deliver any consideration pursuant to
this Section 5 shall be subject to, and conditioned upon, satisfaction of the
Participant’s obligations relating to the applicable federal, state, local and
foreign withholding or other taxes pursuant to Section 9 hereof.
6.Rights with Respect to Shares Represented by PRSUs.
(a)No Rights as Shareholder until Delivery. Except as otherwise provided in this
Section 6, the Participant shall not have any rights, benefits or entitlements
with respect to any Shares subject to this Agreement unless and until the Shares
have been delivered to the Participant. On or after delivery of the Shares, the
Participant shall have, with respect to the Shares delivered, all of the rights
of a shareholder of the Company, including the right to vote the Shares and the
right to receive all dividends, if any, as may be declared on the Shares from
time to time.
(b)Dividend Equivalents.
(i)Cash Dividends. As of each date on which the Company pays a cash dividend
with respect to its Shares, the Company shall credit to a bookkeeping account
(the “Cash Account”) for the Participant an amount equal to the cash dividend
that would have been payable with respect to the Shares corresponding to the
PRSUs (or, if applicable, shares corresponding to Acquirer RSUs). Upon the
vesting of any PRSUs hereunder (or, if applicable, Acquirer RSUs), the
Participant shall vest in and have the right to receive that portion of the Cash
Account which relates to any such vested PRSUs (or, if applicable, Acquirer
RSUs). The value of the Participant’s Cash Account shall vest and be
distributable to the Participant at the same time as the Shares corresponding to
the vested PRSUs (or, if applicable, the consideration corresponding to Acquirer
RSUs) are distributed to the Participant. For the avoidance of doubt, if, on the
Determination Date, the Company determines that the Performance Goal has not
been achieved and the PRSUs are forfeited pursuant to Section 3(a)(i) hereof,
the Participant’s Cash Account will be immediately forfeited, along with the
PRSUs, on the Determination Date.
(ii)Stock Dividends. As of each date on which the Company pays a stock dividend
with respect to its Shares, the Shares corresponding to the PRSUs shall be
increased by the stock dividend that would have been payable with respect to the
Shares that correspond to the PRSUs, and shall be subject to the same vesting
requirements as the PRSUs to which they relate and, to the extent earned and
vested, shall be distributed at the same time as the Shares corresponding to the
vested PRSUs are distributed.
7.Transfers. The Participant may not, directly or indirectly, sell, pledge or
otherwise transfer any PRSUs or Acquirer RSUs or any rights with respect to the
Cash Account.
8.Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “1933 Act”), to
register the Shares under the 1933 Act. The Participant acknowledges receipt of
the Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the PRSUs into Shares, the


6





--------------------------------------------------------------------------------





Participant shall execute and deliver to the Company such representations in
writing as may be requested by the Company in order for it to comply with the
applicable requirements of federal and state securities law.
9.Taxes; Potential Forfeiture.
(a)Payment of Taxes. On or prior to the date on which any Shares corresponding
to any vested PRSUs (or, if applicable, consideration corresponding to Acquirer
RSUs) are delivered or the Participant’s vested Cash Account is paid, the
Participant shall remit to the Company an amount sufficient to satisfy any
applicable federal, state, local and foreign withholding or other taxes. No
certificate for any Shares corresponding to any PRSUs (or, if applicable,
consideration corresponding to Acquirer RSUs) that have vested, uncertificated
shares or any cash attributable to the Participant’s Cash Account, shall be
delivered or paid to the Participant until the foregoing obligation has been
satisfied.
(b)Alternative Payment Methods and Company Rights. The Company or Participant
may, at its, his or her option, permit the Participant to satisfy his or her
obligations under this Section 9, by tendering to the Company a portion of the
Shares (or, if applicable, consideration corresponding to Acquirer RSUs) that
otherwise would be delivered to the Participant pursuant to the PRSU (or, if
applicable, Acquirer RSUs) ; provided, however, that, in the event the
Participant elects to satisfy his or her obligations by surrendering a portion
of such Shares, such election shall be binding on the Company. In the event that
the Participant fails to satisfy his or her obligations under this Section 9,
the Participant agrees that the Company shall have the right to satisfy such
obligations on the Participant’s behalf by taking any one or more of the
following actions (such actions to be in addition to any other remedies
available to the Company): (1) withholding payment of any fees or any other
amounts payable to the Participant, (2) selling all or a portion of the Shares
underlying the PRSUs (or, if applicable, consideration underlying Acquirer RSUs)
in the open market or (3) withholding and canceling all or a portion of the
Shares corresponding to the vested PRSUs (or, if applicable, consideration
corresponding to Acquirer RSUs). Any acquisition of Shares corresponding to
PRSUs (or, if applicable, consideration corresponding to Acquirer RSUs) by the
Company as contemplated hereby is expressly approved by the Committee as part of
the approval of this Agreement.
(c)Forfeiture for Failure to Pay Taxes. If and to the extent that (i) the
Participant fails to satisfy his or her obligations under this Section 9 and
(ii) the Company does not exercise its right to satisfy those obligations under
Section 9(b) hereof with respect to any PRSUs (or, if applicable, Acquirer RSUs)
or any portion of the vested Cash Account within 30 days after the date on which
the Shares corresponding to the vested PRSUs (or, if applicable, consideration
corresponding to Acquirer RSUs) or vested Cash Account otherwise would be
delivered pursuant to Sections 5 and 6(b) hereof, as applicable, the Participant
shall immediately forfeit any rights with respect to the portion of the PRSUs
(or, if applicable, Acquirer RSUs) or vested Cash Account to which such failure
relates.
10.Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of one-half
(50%) of the Shares underlying the PRSUs acquired by the Participant hereunder
(net of the number of Shares that the Company determines to withhold or that the
Participant is permitted to tender, in each case, pursuant to Section 9 hereof
to satisfy applicable tax withholding requirements), for a period of three
(3) years after vesting of such PRSUs (or until the Participant’s employment
with, and services for, the Company and its Subsidiaries terminates, if
earlier). The Participant agrees to comply with such policy and any
modifications thereof that may be adopted by the Committee from time to time.


7





--------------------------------------------------------------------------------





Notwithstanding the foregoing, such policy shall not apply following a Change of
Control to any Shares acquired by the Participant hereunder.
11.Stock Ownership Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to own a multiple of the
Participant’s base salary, determined by leadership level, in Shares. The
Participant agrees to comply with such policy and any modifications thereof that
may be adopted by the Committee from time to time. Notwithstanding the
foregoing, such policy shall not apply following a Change of Control.
12.No Effect on Employment. Except as otherwise provided in the Participant’s
Employment Arrangement, the Participant’s employment with the Company and any
Subsidiary is on an at-will basis only. Accordingly, subject to the terms of
such Employment Arrangement, nothing in this Agreement or the Plan shall confer
upon the Participant any right to continue to be employed by the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without Cause and with or without notice. Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.
13.Other Benefits. Except as provided below, nothing contained in this Agreement
shall affect the Participant’s right to participate in and receive benefits
under and in accordance with the then current provisions of any pension,
insurance or other employee welfare plan or program of the Company or any
Subsidiary.
14.Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
15.Plan Governs. This Agreement is subject to all of the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.
16.Governing Law/Jurisdiction. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Any dispute, controversy
or question of interpretation arising under, out of, in connection with or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or federal courts in Miami-Dade County, Florida. Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Miami-Dade County, Florida. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.
17.Authority. The Committee shall have all discretion, power, and authority to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.


8





--------------------------------------------------------------------------------





18.Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.
19.Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
20.Miscellaneous. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises, representations
or inducements other than those contained herein. This Agreement and the Plan
can be amended or terminated by the Company to the extent permitted under the
Plan. Amendments hereto shall be effective only if set forth in a written
statement or contract executed by a duly authorized member of the Committee (or,
if applicable, officer of the Company). The Participant shall at any time and
from time to time after the date of this Agreement, do, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances, powers of
attorney, receipts, acknowledgments, acceptances and assurances as may
reasonably be required to give effect to the terms hereof, or otherwise to
satisfy and perform Participant’s obligations hereunder.
21.Compliance with Section 409A.
(a)It is intended that the PRSUs awarded pursuant to this Agreement and the Cash
Account be exempt from Section 409A, because it is believed that the Agreement
does not provide for a deferral of compensation and accordingly that the
Agreement does not constitute a nonqualified deferred compensation plan within
the meaning of Section 409A. If and to the extent that the Company believes that
the PRSUs (including, if applicable, the Acquirer RSUs) or rights to the Cash
Account may constitute a “nonqualified deferred compensation plan” under Section
409A, the terms and conditions set forth in this Agreement (and/or the
provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A, and the Company, in
its sole discretion and without the consent of the Participant, may amend this
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Company determines necessary or appropriate to comply with
applicable requirements of Section 409A.
(b)If and to the extent required to comply with Section 409A:
(i)Payments or delivery of Shares (or, if applicable, consideration in respect
of Acquirer RSUs) or cash in respect of the Participant’s Cash Account under
this Agreement may not be made earlier than (u) the Participant’s “separation
from service”, (v) the date the Participant becomes “disabled”, (w) the
Participant’s death, (x) a “specified time (or pursuant to a fixed schedule)”
specified in this Agreement at the date of the deferral of such compensation or
(y) a “change in the ownership or effective control” of the corporation, or in
the “ownership of a substantial portion of the assets” of the corporation;
(ii)The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service; and


9





--------------------------------------------------------------------------------





(iii)If the Participant is a “specified employee”, a distribution on account of
a “separation from service” may not be made before the date which is six (6)
months after the date of the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death).
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the extent) as
shall be necessary to comply with any requirements of Section 409A that are
applicable to this Agreement.
(c)Notwithstanding the foregoing, the Company does not make any representation
to the Participant that any consideration awarded pursuant to this Agreement is
exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any beneficiary for any tax, additional tax, interest or
penalties that the Participant or any beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, that either is consented to by the
Participant or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.
22.Unfunded Agreement. The rights of the Participant under this Agreement with
respect to the Company’s obligation to distribute Shares corresponding to vested
PRSUs (or, if applicable, consideration corresponding to Acquirer RSUs) and the
value of the Participant’s vested Cash Account, if any, shall be unfunded and
shall not be greater than the rights of an unsecured general creditor of the
Company.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
WORLD FUEL SERVICES CORPORATION
By:                             
Name: ____________________
Title: ___________________________________


PARTICIPANT
Signature:                         
Name: ____________________________


10





--------------------------------------------------------------------------------







SCHEDULE A
Initial Hurdle and Performance Goal


World Fuel Services Corporation’s (“WFS”) consolidated gross profit for the 2017
fiscal year must be equal to or greater than 75% of WFS’s consolidated gross
profit for the 2016 fiscal year (the “Initial Hurdle”).


Once the Initial Hurdle is satisfied, and subject to the terms and conditions
set forth in this Agreement (of which this Schedule constitutes a part), the
Participant will be eligible to earn a number of Shares that is between 0% and
200% of the target number of PRSUs set forth in Section 1 of this Agreement,
such number of earned PRSUs shall be determined as set forth in this Schedule
(the “Earned PRSUs”) based on the achievement of the Performance Goal during the
Measurement Period.


The Measurement Period is the three-year period that begins on January 1, 2017
and ends on December 31, 2019.


The Earned PRSUs will be based on the following Performance Goal:


“CAGR in EPS” means the compound average annual rate of growth in cumulative
EPS.


“EPS” means earnings per share calculated in accordance with generally accepted
accounting principles with such adjustments as may be determined by the
Committee.


Achievement of the Performance Goal is measured based on cumulative EPS at the
end of the three-year Measurement Period at the levels set forth in the table
below.


CAGR in EPS for the Measurement Period


 
 
Less than 3%
3%
5%
7%
10% or more
Earned PRSUs
0% of target PRSUs
50% of target PRSUs
100% of target PRSUs
150% of target PRSUs
200% of target PRSUs



The Company shall apply linear interpolation if the performance criterion
achieved is between the levels specified in the table above.








11



